Citation Nr: 1202188	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  09-44 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Whether the reduction of the disability evaluation for service-connected post-traumatic stress disorder (PTSD) from 50 percent to 30 percent, effective March 1, 2009, was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey, Counsel
INTRODUCTION

The Veteran served on active duty from March 1982 to October 2002.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which decreased the evaluation for the Veteran's PTSD to 30 percent, effective March 1, 2009.

The Board notes that during his July 2011 Travel Board hearing, the Veteran reported increased symptomatology associated with his service-connected PTSD.  In the Board's opinion, this raises the issue of entitlement to an increased rating for PTSD.  The record does not reflect that such an issue has been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  In October 2008, the RO notified the Veteran of a proposal to reduce the disability rating for PTSD from 50 percent to 30 percent.  

2.  A December 2008 rating decision reduced the rating for the Veteran's PTSD from 50 percent to 30 percent effective March 1, 2009.

3.  At the time of the reduction, the 50 percent rating for PTSD had been in effect since February 15, 2005, a period less than five years.

4.  The record demonstrates that at the time the RO reduced the 40 percent evaluation assigned to the Veteran's PTSD there had been no sustained material improvement in the symptoms attributable to that disability.



CONCLUSION OF LAW

The criteria for restoration of a 50 percent rating for PTSD have been met.  .  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.126, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A rating reduction must be based upon review of the entire history of the Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  VA must ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability, and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating reduction case not only must it be determined that an improvement in a disability has actually occurred, but also that that improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Id. 

Prior to reducing a Veteran's disability rating, VA is required to comply with pertinent VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  Generally, when reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons thereof.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e) (2011).  In the advance written notice, the beneficiary will be informed of his right for a pre-determination hearing, and if a timely request for such a hearing is received (i.e., within 30 days), benefit payments shall be continued at the previously established level pending a final determination.  38 C.F.R. § 3.105(i)(1) (2011).  Where there is no reduction in the amount of compensation payable to a beneficiary, 38 C.F.R. § 3.105(e) does not apply.  See VAOPGCPREC 71-91. 

The Board observes that the RO complied with the procedures set forth in 38 C.F.R. § 3.105(e) and notified the Veteran of the proposed rating reduction, as well as his rights in challenging this proposed reduction, in a letter issued in October 2008.  The reduction was then assigned in a December 2008 rating decision, effective March 1, 2009.  Thus, VA satisfied the procedural requirements imposed on the reduction of disability ratings.

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344 (2011).  Rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  However, these considerations apply to ratings that have continued for long periods at the same level (five years or more), and not to disabilities that have not become stabilized and are likely to improve.  In this case, the 50 percent disability rating was effective February 15, 2005, less than five years before the reduction took effect on March 1, 2009.  Thus, various provisions of 38 C.F.R. § 3.344, pertaining to stabilization of disability ratings, do not apply; and reexamination disclosing improvement will warrant a rating reduction.  38 C.F.R. § 3.344 (c).  Nevertheless, the Court noted in Brown v. Brown, that there are several general VA regulations that apply to all rating reductions, regardless of whether the rating has been in effect for five years or more.  5 Vet. App. 413, 420-21 (1993).

Specifically, VA regulation 38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history.  Furthermore, VA regulation 38 C.F.R. § 4.13 provides that the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms.  Additionally, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but that such improvement reflects improvement in ability to function under ordinary conditions of life and work.  Id; see 38 C.F.R. §§ 4.2, 4.10.  A claim as to whether a rating reduction was proper must be resolved in the Veteran's favor unless the Board concludes that a fair preponderance of evidence weighs against the claim.  Brown at 421.

In Tucker v. Derwinski, 2 Vet. App. 201 (1992), the Court noted that the failure to review the record rendered the examination on which a reduction was based inadequate because the disability was not viewed in relation to its history, citing 38 C.F.R. § 4.1.  The Court further indicated that if a diagnosis is not supported by the findings on the examination report or if the report does not contain sufficient detail, it is incumbent on the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2.

A 30 percent rating is warranted for PTSD if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted for PTSD if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Codes 9411.  

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is based on a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  

Scores ranging from 31 to 40 reflect "Some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school)."  Id.

A score of 41 to 50 is indicated where there are "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job)."  Id.

A score of 51-60 is appropriate where there are, "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id. 

A score of 61-70 is indicated when there are, "Some mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships." Id.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2007) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability at issue.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability.  

Analysis

The Veteran's original 50 percent rating was assigned based on the results of a June 2005 VA examination conducted in response to his claim for service connection.  At that time, the Veteran complained of difficulty sleeping with bad dreams, panic attacks, hallucinations, recurrent recollections and flashbacks.  He also reported difficulty at work, in that he was fighting with co-workers.  The examiner also noted that the Veteran had socialization difficulties and minimal social relationships, although he did report having a good relationship with his parents, siblings and children.  However, the Veteran reported that he was married and that the relationship caused him stress.  The examiner also noted that the Veteran had marked diminished interest in activities, was detached, had a restricted range of affect, and experienced outbursts of anger, difficulty concentrating and an exaggerated startle response.

On mental status examination, he was depressed, with a flattened affect, abnormal mood, pressured speech, but fair communications skills, and impaired judgment.  He also endorsed symptoms of anxiety, irritability and impaired impulse control, and reported periods of anger, but no violence.  The Veteran also reported problems with short-term memory, a history of hallucinations and passive suicidal ideation.

The examiner diagnosed PTSD, and noted that there was also a possible diagnosis of Bipolar I or II.  He assigned a GAF score of 45.

The rating reduction was based on the findings of a September 2008 VA examination.  At this examination, the Veteran reported that his primary means of social interaction was his alcoholic's anonymous (AA) meetings.  He also reported that he enjoyed working out at the gym, hunting and fishing.  He was employed constructing houses and was doing well on the job.  He was also getting along better with his wife.  He was attending counseling once a month, and was taking Qurtiapine to help him sleep, Lithium Carbonate and Lamotrigine for his mood disorder.  The Veteran complained of insomnia, decreased energy, anhedonia, decreased concentration, decreased appetite and psychomotor slowing, which were noted to be symptoms of depression.  He also complained of suicidal ideation, but no plan and periods of mania, and reported panic attacks in May 2006.  On mental status examination, he had a dysphoric mood and his judgment was noted to be poor to fair.  

The examiner noted that the Veteran did not meet some of the DSM-IV criteria for PTSD, and concluded that the Veteran's mood symptoms, particularly depression, rather than his PTSD, accounted for the majority of his psychological problems, with depression being the most prominent problem.  He also opined that the Veteran was capable of maintaining meaningful social relationships and holding down a steady job.  He diagnosed the Veteran with a mood disorder, a cognitive disorder and PTSD, and assigned a GAF score of 65.

In addition to the above examination reports, the record at the time of the reduction contained VA treatment records dated from January 2008 to July 2008.  These records show that the Veteran had relocated to Idaho in 2006 and married for the third time in October 2007.  He continued to complain of sleep deprivation, and also reported stress and depression related to marital difficulties, unemployment, financial constraints, and his separation from his young daughter from his previous marriage.  He was diagnosed during that time with PTSD, a cognitive disorder, and organic affective syndrome with bipolar features.

VA treatment records from the VA Medical Center in Boise, Idaho dated from May 2006 to September 2009 were also added to the record after the December 2008 rating decision finalizing the reduction was issued.  

These records show that in May 2006, the Veteran reported that he was stressed over his recent divorce and his separation from his young daughter from the failed marriage.  Nevertheless, he also reported that his appetite was good, that he was sleeping well because of his medications, and that he was not too depressed.  However, the records show that once he moved to Idaho later in 2006, the Veteran's medications were reduced, and as a result, he complained of being more irritable and impulsive, more sleep deprivation and reduced stress tolerance.  He also reported being argumentative with his employer and co-workers and passengers at work.  He also reported past problems with auditory hallucinations, paranoia and delusional symptoms.  He was diagnosed at that time with organic affective syndrome with bipolar features, a mild cognitive disorder, polysubstance dependence, in long remission, PTSD, in remission, and a history of psychotic features, inactive at that time.  His medications were adjusted at that time.  

Records from 2007 show that once he was taken off of Seroquel, he reported that he felt stable psychiatrically, and psychosis-free.  However, he continued to report feelings of depression and problems with sleep, with occasional requests for medication adjustments, especially when changing jobs.  

In November 2008, the Veteran complained of feelings of frustration and hopelessness related to pregnant wife's recent incarceration for probation violation, notification that his service-connection rating was being reduced, and uncertainty surrounding whether his daughter would be able to visit him for the Thanksgiving holiday.  He denied suicidal or homicidal ideation at that time.  Later in November 2008, he complained of sleep deprivation and other medication side effects.  Otherwise, his mood was good, and he reported being non-psychotic and non-suicidal.  In December 2008, the Veteran's mood was stable and his sleep had significantly improved as a result of his new medication regiment.  

In January 2009, the Veteran reported that his mood was stable and his symptoms were manageable.  In March 2009, he reported that he was doing well, and not in need of case management services.  In April 2009, the Veteran reported that his nightmares had decreased with the use of Ambien.  In July 2009, he reported difficulties due to sleep deprivation and financial stress.  He also reported that he had started a new job, which required him to work nights.  He also reported that he had not seen his individual therapist in a while, and that he was considering making an appointment with her in the near future.  However, he indicated that he was not in need of case management services at that time.  In September 2009, he reported depression and sleep deprivation, related to stress over family and marital issues, and visitation issues with his daughter.  Later in September 2009, he reported that he was doing well overall, but really busy with his newborn son, and that he was not in need of case management services.  

The Board notes that the Veteran's major complaints during VA outpatient treatment from 2006-2009 were of stress; sleep deprivation, which improved or worsened with changes to his medication regiment; and depression.  VA is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence that does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  Although the September 2008 examination report provides discussion regarding symptoms that are associated with PTSD and other disorders, including mood disorder, it does not dissociate all symptoms from PTSD but rather acknowledges overlap and then attempts to assign the greater cause of the symptom to a specific disorder, e.g., indicating that a relationship exists between signs of depression and PTSD but then concluding that depression explains a greater part of the Veteran's symptoms than does PTSD.  The report apparently associates the major part of the depression symptoms with a mood disorder but then goes on to indicate that there is a mild relationship between the mood disorder and PTSD.  It is unclear if this is a reference to causation or overlap but there is a sufficient lacking of clarity that the Board is unable to conclude that differentiating of symptoms has been accomplished.  The report acknowledges that it is difficult to dissociate any symptoms of a mood disorder, particularly depression, from PTSD.  Therefore, the Board has considered all symptomatology as associated with the Veteran's PTSD.   

Moreover, there is evidence of only poor to fair judgment and suicidal ideation.  Furthermore, the Veteran was noted during VA examination in September 2008 to have difficulty with short-term memory.  In addition, the Veteran has reported problems with maintaining employment throughout the pendency of the appeal as being related to his sleep deprivation and other side effects from his medication.  The Veteran has also reported problems within his marriage and with his ex-wife.  

Based upon the above analysis, the Board cannot conclude that a fair preponderance of the evidence demonstrates that the Veteran's service-connected PTSD showed improvement.  Accordingly, restoration of the 50 percent evaluation is warranted effective March 1, 2009. 

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Additionally, particular notice requirements apply when the issue is the propriety of a rating reduction.  As discussed below, these requirements were met in this case.

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

Moreover, VA has fulfilled its duty to assist the Veteran by obtaining outstanding, relevant records identified by the Veteran, and records in support of the Veteran's claim, and providing him with VA examinations.  The Veteran's VA medical records and the reports of June 2005 and September 2008 VA examinations were reviewed by both the AOJ and the Board in connection with adjudication of his claim.

With regard to the VA examination, the Board notes that once VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the examiner reviewed the Veteran's claims file, including VA treatment and prior VA examinations, documented the Veteran's subjective complaints and medical history, and evaluated the Veteran.  Thereafter, in the report he provided information sufficient in detail and relevance to the rating criteria to allow for determination of the appropriate disability rating.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159 (c)(4).

In sum, the Board concludes that any errors in the notice and the development of the claims by the originating agency were not prejudicial to the Veteran.


ORDER

Restoration of a 50 percent rating for the Veteran's service-connected PTSD from March 1, 2009 is granted. 



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


